                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAT THANH LUONG, et al.,                           Case No.17-cv-06675-EMC (JSC)
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE: DEFENDANTS’
                                                 v.                                         DISCOVERY LETTER BRIEF
                                   9
                                                                                            SEEKING TO STAY DEPOSITIONS
                                  10     NAPA STATE HOSPITAL, et al.,                       AND COMPEL DISCLOSURE OF
                                                                                            EXPERTS’ REPORTS
                                                        Defendants.
                                  11
                                                                                            Re: Dkt. Nos. 204, 206
                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court are the parties’ separate letter briefs regarding the
                                  14   September 5 and 7 depositions of Plaintiffs’ “unretained experts” Dr. Gage and Dr. Kuper. (Dkt.
                                  15   Nos. 204 & 206.) Defendants seek an order staying the depositions until Plaintiffs are required to
                                  16   produce expert reports from these experts specific to this case. Defendants’ request is denied for
                                  17   the most part.
                                  18          These experts, even if unpaid, must provide a written report. The Federal Rules of Civil
                                  19   Procedure provide that a witness that “is retained or specially employed to provide expert
                                  20   testimony in the case” must provide a signed written report. Fed. R. Civ. P. 26(a)(2)(B). When an
                                  21   expert “is part of the ongoing sequence of events” and reaches his opinion as a result of that
                                  22   experience the expert is not “retained or specially employed.” Downey v. Bob's Disc. Furniture
                                  23   Holdings, Inc., 633 F.3d 1, 7 (1st Cir. 2011); see also Goodman v. Staples The Office Superstore,
                                  24   LLC, 644 F.3d 817, 826 (9th Cir. 2011) (holding that a treating physician is only exempt from
                                  25   Rule 26(a)(2)(B)’s written report requirement to the extent that his opinions were formed during
                                  26   the course of treatment). From the Court’s review of the proposed experts’ reports in the Stiavetti
                                  27   matter, both experts appear to be offering classic expert opinions; indeed, that is why they were
                                  28   retained experts in Stiavetti and submitted reports in that proceeding.
                                   1           That being said, Plaintiffs have provided expert reports for these proposed witnesses;

                                   2   namely, the expert reports prepared for Stiavetti. As with all expert witnesses, their trial testimony

                                   3   shall be limited to what was disclosed in the reports, see U.S. Fidelity & Guar. Co. v. Lee Invs.

                                   4   LLC, 641 F.3d 1126, 1138 (9th Cir. 2011) (finding no abuse of discretion where trial court

                                   5   “limit[ed] expert testimony to the expert’s area of expertise and the subjects contained in the

                                   6   expert’s disclosure”); thus, Defendants’ concern that these experts will offer opinions based on the

                                   7   specific facts of this case is misplaced. They cannot. Defendants’ insistence that these reports do

                                   8   not include any opinions relevant to this action is a matter to be addressed in a motion in limine.

                                   9   The depositions shall go forward as scheduled.

                                  10           One additional matter. Rule 26(a)(2)(B) requires the expert report to include a list of all

                                  11   other cases in which, during the previous 4 years, the witness testified as an expert at trial or by

                                  12   deposition as well as a statement of the compensation to be paid for the study and testimony in the
Northern District of California
 United States District Court




                                  13   case. Fed. R. Civ. P. 26(a)(2)(B)(v), (vi). If it has not already been done, on or before September

                                  14   3, 2019, Plaintiffs shall provide Defendants with an updated list of any cases in which the

                                  15   witnesses have testified as experts since the preparation of the Stiavetti reports as well as a

                                  16   statement as to the compensation, if any, these witnesses will receive for their testimony in this

                                  17   case.

                                  18           This Order disposes of Docket Nos. 204, 206.

                                  19           IT IS SO ORDERED.

                                  20   Dated: August 29, 2019

                                  21

                                  22
                                                                                                      JACQUELINE SCOTT CORLEY
                                  23                                                                  United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
